Citation Nr: 0900258	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  04-01 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151 for hepatitis C, claimed to 
result from treatment received at a Department of Veterans 
Affairs (VA) medical facility in 1990.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
August 1969.  He died in December 2001.  The appellant is his 
widow.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in September 2006.  This matter was 
originally on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Des Moines, Iowa.

As noted in the September 2006 Board Remand, the issue of 
entitlement to DIC under 38 U.S.C.A. § 1310 was raised in the 
appellant's August 2005 Informal Brief and again in an August 
2006 Informal Brief.  Therefore, the issue of entitlement to 
DIC under 38 U.S.C.A. § 1310 is being referred to the RO for 
appropriate action.


FINDING OF FACT

The competent evidence fails to demonstrate that the 
veteran's death was the result of VA surgical treatment, 
hospital care, or medical treatment.


CONCLUSION OF LAW

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
is not established.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  


Pursuant to the Board's September 2006 Remand, the Appeals 
Management Center (AMC) readjudicated the veteran's claim 
under provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below and issued a supplemental 
statement of the case.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
September 2006 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008). 

A letter dated in September 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in her possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The September 2006 letter told her to provide any 
relevant evidence in her possession.  See Pelegrini, 18 Vet 
App. at 120.  

That letter also advised the veteran of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
Although this letter was not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the appellant in June 2008.  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	38 U.S.C.A. § 1151 Claim

The appellant asserts that she is entitled to DIC on the 
basis that her husband's October 1990 hospitalization at VAMC 
in Des Moines led to his death.  Specifically, she contends 
that the veteran contracted hepatitis C as a result of blood 
transfusions he received at VAMC in Des Moines in October 
1990 during a left below-knee amputation; that the hepatitis 
C, in turn, caused liver cancer which caused the veteran's 
death.

DIC shall be awarded for a qualifying veteran's death if the 
death was not the result of the veteran's willful misconduct 
and the death was caused by hospital care or medical 
treatment furnished by the VA and the proximate cause of the 
death was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, or an event not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran died does not establish 
cause.  38 C.F.R. § 3.361(c)(1) (2008).  Hospital care, 
medical or surgical treatment, or examination cannot cause 
the continuance or natural progress of a disease or injury 
for which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's death 
and VA failed to exercise the degree of care that would be 
expected of a reasonable healthcare provider; or VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, 
the veteran's representative's informed consent.  38 C.F.R. § 
3.361(d)(1).  Whether the proximate cause of a veteran's 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable healthcare 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable healthcare provider would not have considered to 
be an ordinary risk of the treatment provided. 38 C.F.R. § 
3.361(d)(2).

The record indicates that the veteran died in December 2001.  
The immediate cause of death noted on the Death Certificate 
was cancer of the liver.  Post-service medical records 
indicate that the veteran suffered from hepatitis B, 
hepatitis C, cirrhosis of the liver, and hepatocelluar 
carcinoma.

Historically, on October 3, 1990, the veteran, while riding a 
motorcycle, was involved in a collision with an automobile.  
He was transported to a private hospital with left lower 
extremity fracture and was subsequently transferred to the 
VAMC that same evening.  He was noted to have a very 
comminuted open fracture of the left mid tibia and fibula 
with extensive bone and soft tissue loss.  The veteran was 
admitted to the Surgical Intensive Care Unit following 
irrigation and debridement of the open wound fracture, done 
in the Operating Room.  He was started on IV antibiotics.  
Plaster splints and bulky dressing were applied.  The veteran 
was transported back to the Surgical Intensive Care Unit for 
observation.  The following day a discussion was held with 
the veteran concerning the severe leg injury and minimal 
chance of saving the extremity.  The decision was left up to 
the veteran whether to attempt multiple surgical procedures 
to save the extremity or go ahead with amputation, and the 
latter was decided upon by the veteran.  On October 5, 1990, 
the veteran was taken back to the Operating Room where a left 
below-knee amputation was done.  There were no peri-operative 
complications.  Records indicate that blood transfusions were 
administered on October 5 and 6, 1990.  

In September 1996, the veteran underwent a liver biopsy and 
was diagnosed with chronic hepatitis presumed combination of 
hepatitis C, B and alcohol.  In an August 1996 letter 
authored by Dr. W.J.S., he states that the veteran's 
hepatitis serology revealed prior exposure to both hepatitis 
B and C and noted that the viruses were most likely acquired 
as a result of IV drug use while in Vietnam.  

In a September 2001 letter authored by Dr. M.W.W., he states 
that the veteran has a history of cirrhosis of the liver felt 
to be secondary to hepatitis B and C and also alcohol abuse.  
Dr. M.W.W. also suspected a hepatoma.  In a November 2001 
letter, Dr. W.J.S. noted that findings in a CT scan suggested 
the presence of a multifocal hepatoma of the liver which 
would be in keeping the veteran's known cirrhosis.  In a 
December 2001 letter, Dr. M.W.W. stated that the veteran 
continued to decline and noted that the veteran was 
encouraged to get involved with Hospice.  A few days later, 
the veteran died.

On December 26, 2001, the appellant filed a claim for DIC on 
the basis that the veteran contracted hepatitis C as a result 
of treatment received in October 1990.   

In October 2002, VA requested a medical opinion to determine 
(1) whether the veteran had a confirmed diagnosis of 
hepatitis C, if so, the etiology of the hepatitis C, and 
whether hepatitis C was a factor in developing liver cancer 
and (2) whether the veteran's cirrhosis was a factor in 
developing liver cancer.  

Dr. S.J., stated that the veteran had a definitive diagnosis 
of hepatitis C and that he had multiple risk factors, a 
positive HCV in 1994, and a liver biopsy in 1994 consistent 
with chronic hepatitis C virus.  Dr. S.J. also stated that 
the hepatitis C was likely the most significant factor 
causing the veteran's liver cancer.  Hepatocellular carcinoma 
develops in cirrhotic livers.  While his cirrhosis was due to 
a combination of alcohol abuse and viral hepatitis, hepatitis 
B and C are often most associated with hepatomas than 
alcohol.  Dr. S.J. stated that the veteran had several risk 
factors for exposure to hepatitis C including a history of IV 
drug use dating back to the late 1960s when he was in 
Vietnam, tattoos, and high risk sexual behavior as evidenced 
by a history of episodes of gonorrhea in Vietnam.  The 
veteran also received five blood transfusions at the Des 
Moines VA in October 1990 following a severe leg injury in an 
auto accident.  Blood was not screened for hepatitis C until 
1992.

Dr. S.J. opined that the veteran most likely acquired 
hepatitis C prior to the blood transfusions.  First, his 
liver tests in 1987 were more suggestive of viral hepatitis 
than alcoholic hepatitis with an SGPT significantly higher 
than his SGOT, he had a test for hepatitis B on that 
admission which showed evidence of previous exposure to 
hepatitis B, but no active infection with hepatitis B.  There 
was no test available for hepatitis C at that time.  
Secondly, it typically takes 15 to 40 years to develop 
cirrhosis from hepatitis C.  The veteran showed evidence of 
cirrhosis during an admission in 1989 (before the 
transfusions) when he had an elevated ammonia level.  He had 
definite cirrhosis on liver biopsy in 1994 with elements of 
both alcoholic and viral hepatitis, this only four years 
after his blood transfusions.  Thirdly, it was the opinion of 
his private gastroenterologist, Dr. W.S., in a letter dated 
in August 1996 that the veteran most likely acquired 
hepatitis C in Vietnam related to high-risk behaviors.  
Hepatitis C is more prevalent in Vietnam than in the United 
States.  Dr. W.S. specialized in treating patients with 
hepatitis C.

The appellant has submitted no medical evidence to the 
contrary.  The only evidence of record which supports the 
appellant's contentions of entitlement to DIC under 38 
U.S.C.A. § 1151 consists of her own statements.  However, 
this claim turns on the medical matter of a relationship 
between the veteran's death and VA medical treatment, a 
matter within the province of trained professionals.  As a 
layperson without the appropriate medical training and 
expertise, the appellant is not competent to provide a 
probative (persuasive) opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  Hence, any 
lay assertion in this regard have no probative value.

The Board is sympathetic to the appellant's assertions that 
the veteran contracted hepatitis C as a result of blood 
transfusions administered by VA during a 1990 leg amputation.  
However, there is no competent medical support for such 
contentions in the record.  

In sum, there is no competent medical evidence that the 
veteran's hepatitis C was the result of transfusions 
administered by VA in October 1990, and, thus, there is no 
competent medical evidence of record which indicates that the 
veteran's death was caused by hospital care or medical 
treatment furnished by the VA.  As such, the Board need not 
address the remaining 38 U.S.C.A. § 1151 criteria, 
specifically, whether there is evidence of any carelessness, 
negligence, lack of proper skill, error in judgment or fault 
on the part of VA, or the occurrence of any event that was 
not reasonably foreseeable.
  
Under these circumstances, the Board must conclude that the 
criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 
1151 for hepatitis C, claimed to result from treatment 
received at a Department of Veterans Affairs (VA) medical 
facility in 1990, are not met, and the benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.    




ORDER

Entitlement to DIC pursuant to 38 U.S.C.A. § 1151 for 
hepatitis C, claimed to result from treatment received at a 
Department of Veterans Affairs (VA) medical facility in 1990, 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


